Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. [US PGPUB 20170162577] in view of Lin et al. [US PGPUB 20180068851] in view of Kim et al. [US PGPUB 20180205038] (hereinafter Suk, Lin and Kim).


Regarding claim 1, Suk teaches a planar transistor device comprising a gate (121, Para 143) having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 15/19/20), the transistor comprising:
a gate structure (121/131, Para 143, Fig. 15/19/20) positioned above a semiconductor substrate (100, Para 27), the semiconductor substrate comprising a substantially planar upper surface (Fig. 20);
a first sidewall spacer (left 140, Para 29) and a second, opposite sidewall (right 140, Para 29) positioned adjacent the gate structure (Fig. 19/20);
a channel region (region of layers 151/152 under the gate structure, Fig. 20);
a source region (region of left 150, Para 66);
a drain region (region of right 150, Para 66); and
at least one layer of a material (material 151/152 = 301/302 = 310; wherein the layer forms 151/152 which are silicon and silicon germanium respectively; Para 135) that is positioned in at least one of the source region, the drain region or the channel region (positioned in channel region, Fig. 20), wherein the at least one layer of material has a substantially planar upper surface and a substantially planar bottom surface (Fig. 20), wherein a lowermost bottom surface of the at least one layer of material is positioned on and in contact with the substantially planar upper surface of the semiconductor substrate (Fig. 20),
a first region of epi semiconductor material (left 150, Para 67) and a second region of epi semiconductor material (right 150, Para 67) positioned in the source region and the drain region, respectively (Fig. 20), wherein the first region of epi semiconductor material conductively contacts a first sidewall of the at least one layer of material (Fig. 17/20), the second region of epi semiconductor material conductively contacts a second sidewall of the at least one layer of material (Fig. 17/20),
wherein the first and second sidewalls of the at least one layer of material are aligned with a first sidewall of the first sidewall spacer and a second sidewall of the second sidewall spacer, respectively (Fig. 20),
wherein the at least one layer of material comprises a plurality of layers of material in a vertically stacked arrangement (Fig. 20).
Suk does not specifically teach wherein the at least one layer of material is a two-dimensional (2D); and 
wherein each of the plurality of layers of 2D material has a periodic crystallographic pattern, wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material.
Referring to the invention of Lin, Lin teaches using two-dimensional (2D) material for a channel layer of a transistor instead of silicon, germanium or a combination thereof (Para 4).
In view of such teaching by Lin, it would have been obvious to a person having ordinary skills in the art to have the device of Suk use a two-dimensional (2D) material based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143.I) such as to improves device performance.
Referring to the invention of Kim, Kim teaches a device implementing plurality of layers of 2D material (11-13, Para 39) which have periodic crystallographic pattern (Fig. 1, Para 4/42), wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material (Fig. 1, Para 40).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the modified device of Suk comprise the teachings of Kim based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143) such as improving device performance and/or achieving compact device structure.

Regarding claim 5, Suk teaches a planar transistor device wherein each of the plurality of layers of 2D material have a vertical thickness that is substantially the same (Fig. 15/20).

Regarding claim 6, the modified device of Suk (specifically in view of Suk and Lin teaches ) teaches planar transistor device wherein the at least one layer of 2D material comprises one of silicon, silicon germanium, a metal chalcogenide based material, a transition metal dichalcogenide (TMD), graphene, MoSo, MoSe2, MoTe2, WS2, WSe2, WTe2, HfS2, HfSe2, ZrS2, ZrSe2, NbSe2, or ReSe2 (Lin, Para 28-29/33) and wherein the semiconductor substrate comprises one of a semiconductor-on-insulator (SOI) substrate or a bulk semiconductor substrate (Suk, Para 27).

Regarding claim 9, Suk teaches a planar transistor device wherein the at least one layer of 2D material extends across an entirety of the channel region (Fig. 20).

Regarding claim 21, Suk teaches a planar transistor device wherein a bottom surface of the gate structure is positioned on and in contact with an uppermost surface of the at least one layer of 2D material (Fig. 20).

Regarding claim 24, Suk teaches a planar transistor device wherein each of a bottom surface of the gate structure, a bottom surface of the first sidewall spacer and a bottom surface of the second sidewall spacer is positioned on and in contact with an uppermost surface of the at least one layer of 2D material (Fig. 20).
Allowable Subject Matter
Claims 19 and 25-30 are allowed.
Claims 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 19 and 25-30 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a planar transistor device comprising:
wherein first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar upper surface of the semiconductor substrate (as claimed in claim 19), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819